Exhibit 10.48
AMENDMENT NO. 5
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This amendment (“Amendment”) is made and entered into as of April 10, 2008 by
and between American Team Managers (“ATM”) and Specialty Underwriters’ Alliance,
Inc. and its wholly owned subsidiary SUA Insurance Company, and amends the
Partner Agent Program Agreement (“Agreement”) entered into by the parties on
May 1, 2004, as amended. Any terms defined in the Agreement and used herein
shall have the same meaning in this Amendment as in the Agreement. In the event
that any provision of this Amendment and any provision of the Agreement are
inconsistent or conflicting, the inconsistent or conflicting provision of this
Amendment shall be and constitute an amendment of the Agreement and shall
control, but only to the extent that such provision is inconsistent or
conflicting with the Agreement. Any capitalized terms not defined herein shall
be defined as in the Agreement.
Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:

  1.   Effective March 1, 2008 the Maximum Rate of Commission, as listed in
Exhibit A, Section A shall be deleted in its entirety and replaced with the
following:

                              Maximum Rate of             Commission effective  
Maximum Rate of         January 1, 2008 through   Commission effective Program
Description   Line of Business   February 29, 2008   March 1, 2008
Artisan and General Contractor in the states specifically described in the
underwriting guidelines of the Company
  General Liability and Commercial Automobile Liability and Physical Damage  
20%   20%
 
                   
E-Comp. in the states specifically described in the underwriting guidelines of
the Company
  Workers’ Compensation   15%   18%
 
                   
Transportation operations
in the territories specifically
defined in the
underwriting guidelines
  Commercial General Liability Commercial Automobile Liability and Physical
Damage   15%   18%

  2.   Effective January 1, 2008 through February 29, 2008, within a reasonable
time following the end of each of Company’s fiscal quarter, Company shall pay
Partner Agent two percent (2%) of Eligible Earned Premium.     3.   Effective
March 1, 2008, within a reasonable time following the end of each of Company’s
fiscal quarter, Company shall pay Partner Agent a percentage of Eligible Earned
Premium in accordance with the following schedule:

          Program   Profit Sharing Factor
Contractor General Liability
    2 %
E-Comp
    1 %
Trucking
    0 %

1



--------------------------------------------------------------------------------



 



  4.   No future amounts shall be owed in accordance with any exhibits that
existed under the Agreement prior to the execution of this Amendment.     5.  
Exhibit B attached hereto shall be added to the Agreement and shall be used for
all profit sharing calculations for Profit Sharing Periods beginning after
January 1, 2008 (“Effective Date”). All profit sharing calculations for Profit
Sharing Years prior to 2008 shall be zero (0) and no profit sharing shall
hereafter be owed.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the day, month and year
above written.

         
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
SUA INSURANCE COMPANY
 
By:
  /s/ Daniel A. Cacchione    
Name:
 
 
Daniel A. Cacchione    
Title:
  Vice President and
Chief Underwriting Officer    
 
        AMERICAN TEAM MANAGERS    
 
       
By:
  /s/ Chris Michaels    
Name:
 
 
Chris Michaels    
Title:
  CEO    

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
PROFIT SHARING SCHEDULE
The Profit Sharing Due to Partner Agent will be calculated using the following
Tables:
Table I
Annual Profit Share
Profit Sharing Year [     ]

             
 
           
Premium
           
1.
  Eligible Earned Premium before write off for Profit Sharing Year   $    
 
           
2.
  Premium Written Off   $    
 
           
3.
  Eligible Earned Premium   $    
 
           
 
  (Line 1 minus Line 2)        
 
            Expenses        
4.
  Losses and ALAE Incurred for Profit Sharing Year   $    
 
           
5.
  TPA Claims Fee for Profit Sharing Year   $    
 
           
6.
  Claims Charge for Profit Sharing Year   $    
 
           
7.
  IBNR Charge for Profit Sharing Year   $    
 
           
8.
  Commissions Incurred for Profit Sharing Year   $    
 
           
9.
  Taxes, Licenses and Fees for Profit Sharing Year   $    
 
           
10.
  Operating Charge   $    
 
           
11.
  Dividends Incurred for Profit Sharing Year   $    
 
           
12.
  Expense Total (Sum of Lines 4, 5, 6, 7, 8, 9, 10 and 11)   $    
 
           
 
            Profit Sharing Year Result        
13.
  Profit Sharing Year Result   $    
 
           
 
  (Line 3 minus line 12)        
 
  (Can be negative)        
14.
  Profit Sharing Factor       *
 
           
15.
  Profit to be Shared   $    
 
           
 
  (Line 13 times Line 14)        
 
  (Can be negative)        
16.
  Payout Factor       %
 
           
17.
  Result (Line 17 times Line 18)   $    
 
           
 
  (Can be Negative)        

3



--------------------------------------------------------------------------------



 



Based on this Table, the Partner Agent’s Combined Ratio is ___% (line 12 divided
by line 3). The maximum Profit Sharing due the Partner Agent will be limited to
2% of Eligible Earned Premium per Profit Sharing Year.
A minimum total Eligible Written Premium of twenty million dollars ($20,000,000)
and minimum Eligible Written Premium of five million dollars ($5,000,000) for
each program must be achieved during the Profit Sharing Year to be paid out
under the profit sharing calculation. The profit sharing calculation will be
completed regardless of whether Partner Agent meets its minimum requirements.
 
*    Profit Sharing Factor shall be equal to the following:

          Combined Ratio   Profit Sharing Factor
Less than or equal to 86%
    2 %
87% to 90%
    1 %
91% or greater
    0 %

4



--------------------------------------------------------------------------------



 



Defined Terms Used in Table I

A.   “Claims Charge” shall be a designated amount determined by Company based on
unallocated loss adjustment expense for the current Profit Sharing Year.   B.  
“Combined Ratio” shall mean the ratio of Expense Total to Eligible Earned
Premium.   C.   “Commissions Incurred” shall include the direct commissions and
policy fees (if included in Eligible Earned Premium) incurred by Company for the
Profit Sharing Year, relating to Eligible Earned Premium. Additionally, Company
shall add to such total any amounts or expenses of Partner Agent which Company
agrees to reimburse, assume, or share.   D.   “Dividends Incurred” shall include
all dividends incurred (paid plus an estimate of accrued but not paid) for the
Profit Sharing Year by Company.   E.   “Eligible Earned Premium” shall mean
direct premium earned for Profit Sharing Year less earned premium ceded (less
ceding commission earned) for reinsurance.   F.   “Eligible Written Premium”
shall mean direct premium written for Profit Sharing Year.   G.   “Expense
Total” shall mean the sum of the following: Losses and ALAE Incurred for Profit
Sharing Year; TPA Claims Fee for Profit Sharing Year; Claims Charge for Profit
Sharing Year; IBNR Charge for Profit Sharing Year; Commissions Incurred for
Profit Sharing Year; Taxes, Licenses and Fees for Profit Sharing Year; Operating
Charge; and Dividends Incurred for Profit Sharing Year.   H.   “Final Profit
Sharing Year” shall mean the Profit Sharing Year in which this Agreement is
terminated.   I.   “IBNR Charge” shall be determined solely by Company and shall
include a provision for the reserve for Losses and ALAE Incurred but not
reported during the Profit Sharing Year, which reserve shall include development
on losses and ALAE already reported to Company less losses for IBNR ceded.   J.
  “Losses and ALAE Incurred” shall be direct losses and expenses incurred (paid
plus case reserves) less Losses and ALAE Incurred ceded for reinsurance by
Company on claims reported for the Profit Sharing Year relating to Eligible
Earned Premium, excluding unallocated loss adjustment expense, plus any extra
contractual or bad faith payments or reserves.   K.   “Operating Charge” shall
be a designated amount for the current Profit Sharing Year. Operating Charge
shall be determined solely at Company’s discretion and shall be based on the
operating expenses of Company not included in any of the line items described
herein.   L.   “Payout Factor” shall be calculated according to the following
chart for Table I:

PROFIT SHARING AGREEMENT
PAYOUT FACTORS

     
1st Valuation
  20%
2nd Valuation
  40%
3rd Valuation
  60%
4th Valuation
  80%
5th Valuation
  100%

5



--------------------------------------------------------------------------------



 



M.   “Premium Written Off” shall include any premium due Company which Company
has charged off as uncollectible for the Profit Sharing Year.   N.   “Profit
Sharing Year” shall mean January 1 to December 31, except for the initial Profit
Sharing Year which shall be from the Effective Date to December 31.   O.  
“Taxes, Licenses and Fees” shall include any loss based or premium based
assessments and any expenses relating thereto, and premium taxes, boards,
bureaus, and any miscellaneous taxes including insurance department licenses and
fees, relating to Eligible Earned Premium.   P.   “TPA Claims Fee” shall be
third party claims fees incurred by Company on behalf of the Partner Agent for
the current Profit Sharing Year.   Q.   “Valuation Date” shall mean June 30 of
each year for each Profit Sharing Year and sixty (60) days following each Profit
Sharing Year. Except as otherwise set forth below, Company shall continue
providing calculations for each Profit Sharing Year through the June 30 of each
successive year following termination of this Agreement, the Final Profit
Sharing Year, or until the parties mutually agree in writing to close the
calculations for a particular Profit Sharing Year or Profit Sharing Years.

Timing of Calculation of Profit Sharing Due

A.   If Partner Agent meets the Minimum Eligible Written Premium requirements
for profit sharing, Company shall calculate Profit Sharing Due to Partner Agent
for the applicable profit sharing period based on Company’s records. Such
calculation shall be provided to Partner Agent sixty (60) days after each the
Valuation Date for each Profit Sharing Year.   B.   Each Annual Profit Sharing
calculation will include a separate re-calculation of each prior Profit Sharing
Year. Re-calculations for each prior Profit Sharing Year will be as of the
current Valuation Date, and will be made utilizing the formula set forth in
Table I.   C.   Provided that all premium or other amounts due Company shall
have been received by Company, within sixty (60) days after completion of the
calculation of Profit Sharing Due, Company shall pay the amount of Profit
Sharing Due to Partner Agent for the applicable profit sharing period.

Term and Termination
These profit sharing schedules will terminate upon the effective date of
termination of this Agreement. The Final Profit Sharing Year under this
Agreement will be the Profit Sharing Periods ending as of the effective date of
termination.
In the event this Agreement is terminated prior to the fifth anniversary of the
Effective Date by the Partner Agent, Company shall provide no further Profit
Sharing calculations. In the event that this Agreement is terminated prior to
the fifth anniversary of the Effective Date by Company in accordance with
Section VIII (D), Company shall provide no further Profit Sharing calculations.
General
No charge, offset, credit, or deduction for any Profit Sharing which is or may
be due Partner Agent shall be made or claimed by Partner Agent in accounts
submitted to Company under this Agreement or any other agreement. Profit Sharing
Due shall be payable only by Company’s check. Company may combine or offset any
amount owed to Partner Agent by Company hereunder against any amount owed to
Company by Partner Agent under any other agreement between the parties.

6